Matter of Transparent Value, LLC v Johnson (2014 NY Slip Op 06247)
Matter of Transparent Value, LLC v Johnson
2014 NY Slip Op 06247
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Gonzalez, P.J., Acosta, DeGrasse, Freedman, Richter, JJ.


12951 602440/09

[*1] In re Transparent Value, LLC, etc., Petitioner-Appellant,
vWade Emory Johnson, Respondent-Respondent.
An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Ira Gammerman, JHO), entered on or about December 2, 2013,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated August 15, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: SEPTEMBER 23, 2014
CLERK